                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
                                                   )
        v.                                         )    Case No. 1:19-cr-00100-DRL-SLC
                                                   )
                                                   )
BRIAN NORDAN                                       )

                                               ORDER

       On December 22, 2020, Magistrate Judge Paul Cherry revoked Defendant’s pretrial

release after a hearing, finding that there is a serious risk that Defendant will not appear at future

court appearances and will endanger the safety of another person or the community. (ECF 124).

In doing so, Judge Cherry listed the following reasons: (1) the nature and circumstances of the

offenses charged, (2) the weight of the evidence against Defendant, (3) ongoing mental health

issues; (4) history of substance abuse; (5) criminal activity while subject to court supervision,

and (6) multiple violations of conditions of pretrial release in this case. (Id. at 2). Now before

the Court is Defendant’s Motion to Modify Conditions of Detention filed on January 12, 2021,

requesting that he be released to Inspiration House, Inc., for inpatient treatment of his mental

health and substance abuse issues. (ECF 126).

       The Government filed a response in opposition to the motion, arguing that: (1) an

available inpatient treatment bed is not new, material information to warrant reopening the

detention hearing; (2) Defendant has already been given three chances to show that he could

abide by conditions of release—including home detention with substance abuse therapy three

times a week and a mental health profession visit once a week—all which have been

unsuccessful; and (3) the pretrial services officer continues to recommend pretrial detention.
(ECF 128). Defendant filed a reply brief, attaching a letter from Denise Briggs, Ph.D.,

Defendant’s treating psychologist, stating that Defendant “would be better served in a treatment

program where he can get ongoing therapy” and that he “benefitted from treatment . . . during

his inpatient program . . . several years ago.” (ECF 129-1). The motion is now ripe for

adjudication.

                                  A. Applicable Legal Standard

       A district court may reopen a detention hearing any time prior to trial if it finds

“information exists that was not known to the [defendant] at the time of the hearing and that has

a material bearing on the issue whether there are conditions of release that will reasonably

assure” the defendant’s appearance as required or the safety of the community. 18 U.S.C. §

3142(f); see United States v. Hendon, No. 08-CR-172, 2009 WL 2912906, at *2 (E.D. Wis. Sept.

10, 2009). “Although the district court has the authority to conduct a new hearing, it is not

required.” United States v. Hester, No. 08 CR 848, 2011 WL 124212, at *2 (N.D. Ill. Jan. 14,

2011). Specifically, if the defendant fails to meet the threshold requirement of showing new or

material information as required by § 3142(f), the court need not reopen the detention hearing.

United States v. Bernal, No. 2:10-CR-109, 2010 WL 3039528, at *4 (N.D. Ind. July 30, 2010).

                                            B. Analysis

       Here, there is no dispute that inpatient treatment programs such as Inspiration House,

Inc., were in existence at the time of Defendant’s detention hearing on December 22, 2020. The

Court, the pretrial services officer, the Government, and presumably Defendant’s counsel were

all well aware at the time of the hearing that such inpatient programs are sometimes used in

tandem with other conditions of pretrial release. As such, Defendant’s assertion now that an


                                                 2
inpatient bed is available at Inspiration House is not new information that has a material bearing

on the Court’s decision.

       At the detention hearing, the Court concluded that “no condition, or combination of

conditions” could be placed upon Defendant that would reasonably assure his appearance at

future hearings or the safety of the community. (ECF 124 at 2). The Court considered that

Defendant had already been offered three chances on pretrial release—most recently with home

detention and substance abuse therapy three times a week and a mental health profession visit

once a week. Despite this “intensive outpatient rehabilitation therapy,” as Defendant’s counsel

described it at the detention hearing, Defendant still violated his conditions of release for a third

time—this time by traveling to a casino. (ECF 123). Defendant violated his conditions of

release on prior occasions by submitting eight diluted urine screens, and by being arrested for

operating a vehicle while intoxicated, with a blood alcohol content of more than twice the legal

limit. (ECF 128 at 2). Given these other factors, the existence of an inpatient treatment facility

is not material to the Court’s detention analysis.

       Nor is the letter from Dr. Briggs, Defendant’s treating psychologist, dated January 19,

2021, material information that has bearing on whether there are conditions of release that will

reasonably assure Defendant’s appearance at future court proceedings or the safety of the

community. Dr. Briggs—who had been treating Defendant throughout his pretrial release

period—writes merely that Defendant “benefitted” from inpatient treatment several years ago.

(ECF 129-1). This offers no assurance to the Court that an inpatient treatment stay would cause

Defendant’s appearance at future court proceedings and the safety of the community. As

documented in the Order of Detention, there are multiple other reasons for detaining Defendant

                                                     3
pending trial: (1) the nature and circumstances of the offenses charged, (2) the weight of the

evidence against Defendant, (3) criminal activity while subject to court supervision, and (4)

multiple violations of conditions of pretrial release in this case. (ECF 124 at 2). The Court has

also considered that, per the Government’s report, the pretrial services officer continues to

recommend that Defendant be detained. (ECF 128 at 3-4).

       In a nutshell, the existence of an inpatient treatment program bed and Dr. Briggs’s letter

dated January 19, 2021, are not new and material information necessitating the reopening of the

detention hearing under 18 U.S.C. § 3142(f). Consequently, Defendant’s Motion to Modify

Conditions of Detention (ECF 126) is DENIED. Of course, Defendant is free to appeal his order

of detention to the District Judge pursuant to 18 U.S.C. 3145(b).


       SO ORDERED.

       Entered this 28th day of January 2021.

                                                             /s/ Susan Collins
                                                             Susan Collins
                                                             United States Magistrate Judge




                                                 4
